Keith J. Miller (kmiller@rwmlegal.com)
ROBINSON MILLER LLC

One Newark Center, 19°" Floor
Newark, New Jersey 07102
(973) 690-5400 (Telephone)
(973) 466-2760 (Facsimile)

Case 3:19-cv-12984-BRM-DEA Document 16 Filed 11/26/19 Page 1 of 4 PagelD: 284

Christopher J. Sorenson
(csorenson@merchantgould.com)
MERCHANT & GOULD

150 South Fifth Street, Suite 2200
Minneapolis, MN 55402
(612)332-5300 (Telephone)

(612) 332-9081 (Facscimile)
Attorneys for Plaintiffs Actelion Pharmaceuticals
Ltd. and Actelion Pharmaceuticals US, Inc. Attorneys for Defendant

Natco Pharma Limited

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ACTELION PHARMACEUTICALS LTD. and
ACTELION PHARMACEUTICALS US, INC.
Civil Action No. 2:19-12984

Plaintiffs, (BRM)(DEA)
v. (Filed Electronically)
NATCO PHARMA LIMITED
Defendant.

 

 

CONSENT JUDGMENT AND ORDER

WHEREAS, this action for patent infringement (“the Litigation”) was brought by
Plaintiffs Actelion Pharmaceuticals Ltd. and Actelion Pharmaceuticals US, Inc.
(“Actelion”) against Defendant Natco Pharma Limited (“Natco™ or “Defendant” and,
together with Actelion, “the Parties”) for infringement of United States Patent No.
8,309,126 (“the *126 patent”);

WHEREAS, Actelion currently markets in the United States, pursuant to New
Drug Application No. 209279, bosentan tablets for oral suspension, 32 mg, under the
trade name TRACLEER® (the “Tracleer Product”);
Case 3:19-cv-12984-BRM-DEA Document16 Filed 11/26/19 Page 2 of 4 PagelID: 285

WHEREAS, Actelion’s commencement of the Litigation was based on its receipt
of notice from Natco that it had filed with the United States Food and Drug
Administration (“FDA”) Abbreviated New Drug Application (“ANDA”) No. 213154 (the
“Natco ANDA”) containing a “paragraph IV certification” with respect to the ’126 patent
and seeking approval to engage in the commercial manufacture, use, offer for sale, and/or
sale within the United States, and/or importation into the United States of generic
versions of bosentan tablets for oral suspension, 32 mg (the “Natco Product”), prior to the
expiration of the *126 patent;

WHEREAS, Natco agrees that Claims 4, 6, 7, 8, and 9 of the *126 patent are valid
and enforceable with respect to the manufacture, use, offer for sale, sale, and importation
of the Natco Product in the United States;

WHEREAS, Natco agrees that Natco’s ANDA submission and the commercial
manufacture, use, offer for sale, and/or sale within the United States, and/or importation
into the United States of the Natco Product before the expiration of the *126 patent would
constitute acts of infringement of Claims 4, 6, 7, 8, and 9 of the *126 patent (““Asserted
Claims”);

WHEREAS, the Parties desire to avoid substantial litigation costs that would
otherwise be incurred and conserve the Court’s resources by resolving the Litigation,
including appeals therefrom;

WHEREAS, Natco and Actelion have agreed to resolve this litigation, including
the right of appeal, for good and valuable consideration recognized by the parties;

WHEREAS, the Parties have agreed to terminate the pending litigation by the
entry of this Judgment and Order; and

WHEREAS, the Parties now consent to this Judgment and Order.

The Court, upon the consent and request of the Parties, and upon due
consideration and for good cause shown, issues the following Consent Judgment and

Dismissal Order.
Case 3:19-cv-12984-BRM-DEA Document16 Filed 11/26/19 Page 3 of 4 PagelID: 286

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

I. Subject matter jurisdiction, personal jurisdiction, and venue are all proper
in this Court.
2, Natco’s ANDA submission and the commercial manufacture, use, offer

for sale, and/or sale within the United States, and/or importation into the United States of
the Natco Product before the expiration of the '126 patent would constitute acts of
infringement of the Asserted Claims.

3. The Asserted Claims are valid and enforceable.

4, Absent a license from Actelion, the manufacture, use, offer for sale, sale,
or import of the Natco Product in the United States would constitute infringement of the
Asserted Claims.

5. Natco and its Affiliates are hereby enjoined from manufacturing, using,
offering for sale, selling in the United States, or importing into the United States, the
Natco Product until the expiration of the °126 Patent, including any patent term
extensions and/or patent term adjustments and during the period of any associated
exclusivity, other than as recognized by the parties.

6. All affirmative defenses, claims and counterclaims in this action are
hereby dismissed without prejudice.

7. Each party shall bear its own fees and costs in connection with this action,

including attorneys’ fees.

8. The Parties waive all right to appeal or otherwise move for relief from this
Judgment and Order.
9. This Court shall retain jurisdiction of this action and over the Parties for

purposes of enforcement of the provisions of this Judgment and Order.
Case 3:19-cv-12984-BRM-DEA Document 16 Filed 11/26/19 Page 4 of 4 PagelD: 287

IT IS SO ORDERED, this >! day ofNovem bes, 2019

 

Hon. Brian R. Martinotti, U.S.D.J.

 

 

By: _s/ Keith J, Miller By: _s/ Christopher J. Sorenson
Keith J. Miller (kmiller@rwmlegal.com) Christopher J. Sorenson
ROBINSON MILLER LLC (csorenson@merchantgould.com)
One Newark Center, 19" Floor MERCHANT & GOULD
Newark, New Jersey 07102 150 South Fifth Street, Suite 2200
(973) 690-5400 (Telephone) Minneapolis, MN 55402
(973) 466-2760 (Facsimile) (612)332-5300 (Telephone)

(612) 332-9081 (Facscimile)
Of Counsel Attorneys for Defendant Natco Pharma
John M. Desmarais Limited
Bindu Donovan
Todd L Krause
Amanda Potter
Karl Mullen
DESMARAIS LLP

230 Park Avenue

New York, NY 10169
Telephone: 212-351-3400
Facsimile: 212-351-3401

jdesmarais@desmaraislip.com
bdonovan(@ddesmaraisllp.com

tkrause(@desmaraisllp.com

apotter@desmaraisllp.com

kmullen@@idesmaraisllp.com

Attorneys for Plaintiffs
